DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,623,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the pending double patenting rejections are herein withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, none of the prior art teach or fairly suggests the limitations of “query a database with the biometric data to obtain a biometric random key”, “send the biometric random key to the database to retrieve security clearance information for the requested action” and “retrieve the security clearance information for the requested action based on the biometric random key”, in combination with each other as well as the other limitations of the claim.  

receiving a request to perform an action from a first user operating a first biometric node (paragraphs 35-37 and 72-74, receiving a request from a user to access a device);
receiving biometric data from the first user (paragraphs 35-37, 39, 51, 54, 64, 66 and 72-74, wherein user inputs biometrics);
determining, using the biometric data, whether additional authorization is required to allow the requested action to proceed (paragraphs 35-37, 39, 51, 54, 64, 66 and 72-74, based on the input biometrics the user is identified and permissions are determined.  Additional authorization from a manager or user, for example, may be required); 
after determining that the additional authorization is required, sending a request for additional authorization to a second biometric node (Figs. 4, 5 and paragraphs 35-37, 39, 51, 54, 64, 66 and 72-74, if additional authorization is required sending a request for the additional authorization, to allow a user to access a laptop and thereby view information/data related to the users profile (see paragraph 73), from authorized personnel in the form of a manager at a second biometric node, or remote manager terminal.  For example, UDCS (410) communicates with a remote manager terminal (430) to facilitate improved locking (see Figs. 4, 5 and paragraph 64 and 66).  In the situation where additional authorization is required this communication would correspond to the UDCS (first biometric node) sending a request for additional authorization to the remote manager terminal (second biometric node) where the manager would provide their biometrics to satisfy the locking conditions and unlock the UDCS/laptop);
paragraphs 35-37, 39, 51, 54, 64, 66  and 72-74, wherein manager provides authorization data in the form key code or biometrics); and
allowing the requested action to proceed (paragraphs 35-37, 39, 51, 54, 64, 66 and 72-74, wherein user is granted access after authorization data from the manager is provided).
Further, the prior art of “Biometric Encryption: A Positive-Sum Technology that Achieves Strong Authentication, Security and Privacy” to Cavoukian et al. (“Cavoukian”) (on the IDS filed 3/09/20) discloses querying a database using biometric data to obtain a biometric random key, that is previously associated with the biometric data of a user, and using the key in further applications, instead of actual biometric data of a user, which improves security and privacy (see pages 15-21).  
However, neither of Orlassino nor Cavoukian discloses the specific details of the limitations above, in combination with the other limitations of the claim, and thus the claim is deemed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON W CARTER/Primary Examiner, Art Unit 2665